DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 27, 2022 has been entered. Claims 1-2,5,7-9,18-19,24,32-33, 39, 41, 43, 47, 49, 53-55, 62 and 70-74 are pending in the application, claims 39, 41, 43, 47, 49, 53-55, 62 and 71 are withdrawn as directed to a non-elected species or invention. Applicant' s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed March 25, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 18, 19, 24, 72 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Laby (US 3844285) in view of Sonobe (EP 0415671) and further in view of Abbate (US 2011/0125091).
Regarding claim 1, Laby discloses a gastric residence system (device of Fig. 6) for administration to a stomach of a patient, comprising: a central elastomer component (32, Fig 6); a plurality of agent components (31, Fig 6) comprising a therapeutic agent or a salt thereof (Col 8, lines 13-15), wherein each of the plurality of agent components comprises an elongate member comprising a proximal end (end connected to the central elastomer component 32), a distal end (end furthest from the central elastomer component 32), and an outer surface therebetween; wherein the proximal end of each elongate member is attached to the central elastomer component and projects radially from the central elastomer component, each elongate member having its distal end not attached to the central elastomer component and located at a larger radial distance from the central elastomer component than the proximal end (See Fig 7); wherein the gastric residence system has a compacted form when within a container (33, Fig 6) that provides a constraining force (See Fig 6), and is suitable for administration orally or through a feeding tube in the compacted form (Col 4, lines 21-29); and has an uncompacted form resulting from elastic recoil of the gastric residence system when released from the constraining force provided by the container in the stomach of the patient (See Fig 7) (Col 4, lines 21-29); wherein the gastric residence system is configured to be retained in the stomach for a period of at least about 24 hours (Col 9, lines 30-32); and wherein the gastric residence system is configured to release a therapeutically effective amount of the therapeutic agent or the salt thereof over at least a portion of the period in which the gastric residence system is retained in the stomach (Col 4, lines 50-54).
Laby is silent regarding the central elastomer component is mono- concave, bi-concave, concavo-convex, or toroidal; there being at least three carrier polymer-agent components comprising a carrier polymer and a therapeutic agent or a salt thereof and wherein the central elastomer component is attached directly or indirectly to each elongate member by an intercomponent anchor.
Sonobe teaches a gastric residence system for administration to a stomach of a patient, comprising an central elastomer component (A, Fig 6); a plurality of at least three carrier polymer-agent components (B, Fig 6) comprising a carrier polymer (Page 2, line 52- Page 3, lines 4) and a therapeutic agent or a salt thereof (Page 5, line 26); and wherein the central elastomer component is attached directly or indirectly to each elongate member by an intercomponent anchor (See annotated Fig 6b below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agent components disclosed by Laby to have three carrier polymer-agent components with a Y-shape configuration comprising a carrier polymer and a therapeutic agent or a salt thereof as disclosed by Sonobe in order to have a device shaped so as not to hinder passage of food in the stomach and be usable with all drugs which are absorbed through the digestive tract (Abstract; Page 5, lines 27-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Laby to include intercomponent anchors and overmolded joint part (C, Fig 6c) as taught by Sonobe in order to have a joint between the central elastomer component and carrier polymer-agent components that has a strength and durability to allow the device to be retained for a definite period of time against gastric motility (Page 4, lines 4-10).
The modified invention of Laby and Sonobe discloses all of the elements of the invention as discussed above, however, it is silent regarding the central elastomer component is mono-concave, bi-concave, concavo-convex, or toroidal.
Abbate teaches a self-expandable system having a central component (202, Fig 2C) that is concavo-convex (See Fig 2C) and a plurality of agent components (204, Fig 2C) (Para 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the central elastomer component disclose by Laby and Sonobe to be a concavo-convex shape as taught by Abbate in order to have a system with a desirable distribution of stresses throughout the device when one or more forces are applied (Para 0041, lines 1-7).

    PNG
    media_image1.png
    272
    257
    media_image1.png
    Greyscale

 Regarding claim 2, the modified invention of Laby, Sonobe, and Abbate discloses all of the elements of the invention as discussed above. The modified invention further discloses a first portion (portion of the tab closest to the elastomer A, Fig 6b) of each intercomponent anchor (See annotated Fig 6b above -Sonobe) is located within the central elastomer component (A, Fig 6b -Sonobe) (since the intercomponent anchor is formed with the elastomer, the first portion is within the elastomer), and a second portion (portion of the tab furthest from the elastomer A, Fig 6b) of each intercomponent anchor is located within a corresponding segment of linker (C, Fig 6c), wherein each corresponding segment of linker is also attached directly or indirectly to a corresponding one of the elongate members (Page 3, lines 25-29). 
Regarding claim 9, the modified invention of Laby, Sonobe, and Abbate discloses further discloses the first segment of each linker (C, Fig 6c -Sonobe) overmolded over the corresponding second portion of the intercomponent anchors (See annotated Fig 6b above -Sonobe) (Page 3, lines 25-29; See Fig 6c -Sonobe).
Regarding claim 18, the method invention of Laby, Sonobe, and Abbate discloses all of the elements of the invention as discussed above, however, silent regarding the maximum folding force of the gastric residence system occurs when the elongate members are at an angle between about 0 degrees and about 70 degrees from the fully unfolded plane of the system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the maximum folding force of the gastric residence system to occur when the elongate members are at an angle between about 0 degrees and about 70 degrees from the fully unfolded plane of the system since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 19, the method invention of Laby, Sonobe, and Abbate discloses all of the elements of the invention as discussed above, however, silent regarding the gastric residence system has an x-y bending force of at least about 0.2 newtons. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the gastric residence system to include an x-y bending force of at least about 0.2 newtons since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 24, Laby discloses a gastric residence system (device of Fig. 6) for administration to a stomach of a patient (Col 1, lines 15-20), comprising: a central elastomer component (32, Fig 6); a plurality of agent components (31, Fig 6) comprising a therapeutic agent or a salt thereof (Col 8, lines 13-15), wherein each of the plurality of agent components comprises an elongate member comprising a proximal end (end connected to the central elastomer component 32), a distal end (end furthest from the central elastomer component 32), and an outer surface therebetween; wherein the proximal end of each elongate member is attached to the central elastomer component and projects radially from the central elastomer component, each elongate member having the distal end not attached to the central elastomer component and located at a larger radial distance from the central elastomer component than the proximal end (See Fig 7); wherein the gastric residence system has a compacted form when within a container (33, Fig 6) that provides a constraining force (See Fig 6), and is suitable for administration orally or through a feeding tube in the compacted form (Col 4, lines 21-29); and has an uncompacted form resulting from elastic recoil of the gastric residence system when released from the constraining force provided by the container in the stomach of the patient (See Fig 7) (Col 4, lines 21-29); wherein the gastric residence system is configured to be retained in the stomach for a period of at least about 24 hours (Col 9, lines 30-32); and wherein the gastric residence system is configured to release a therapeutically effective amount of the therapeutic agent or the salt thereof over at least a portion of the period in which the gastric residence system is retained in the stomach (Col 4, lines 50-54).
Laby is silent regarding the central elastomer component is mono- concave, bi-concave, concavo-convex, or toroidal; and there being at least three carrier polymer-agent components comprising a carrier polymer and a therapeutic agent or a salt thereof.
Sonobe teaches a gastric residence system for administration to a stomach of a patient, comprising an central elastomer component (A, Fig 6); a plurality of at least three carrier polymer-agent components (B, Fig 6) comprising a carrier polymer (Page 2, line 52- Page 3, lines 4) and a therapeutic agent or a salt thereof (Page 5, line 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agent components disclosed by Laby to have three carrier polymer-agent components with a Y-shape configuration comprising a carrier polymer and a therapeutic agent or a salt thereof as disclosed by Sonobe in order to have a device shaped so as not to hinder passage of food in the stomach and be usable with all drugs which are absorbed through the digestive tract (Abstract; Page 5, lines 27-31).
The modified invention of Laby and Sonobe discloses all of the elements of the invention as discussed above, however, it is silent regarding the central elastomer component is mono-concave, bi-concave, concavo-convex, or toroidal.
Abbate teaches a self-expandable system having a central component (202, Fig 2C) that is concavo-convex (See Fig 2C) and a plurality of agent components (204, Fig 2C) (Para 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the central elastomer component disclose by Laby and Sonobe to be a concavo-convex shape as taught by Abbate in order to have a system with a desirable distribution of stresses throughout the device when one or more forces are applied (Para 0041, lines 1-7).
Regarding claim 32, the modified invention of Laby, Sonobe, Abbate and Bromberg discloses all of the elements of the invention as discussed above, however, is silent regarding the maximum folding force of the gastric residence system occurs when the elongate members are at an angle between about 0 degrees and about 70 degrees from the fully unfolded plane of the system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the maximum folding force of the gastric residence system to occur when the elongate members are at an angle between about 0 degrees and about 70 degrees from the fully unfolded plane of the system since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 Regarding claim 33, the modified invention of Laby, Sonobe, Abbate and Bromberg discloses all of the elements of the invention as discussed above, however, is silent regarding the gastric residence system has an x-y bending force of at least about 0.2 newtons. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the gastric residence system to include an x-y bending force of at least about 0.2 newtons since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 72, Laby discloses a gastric residence system (device of Fig. 6) for administration to a stomach of a patient  (Col 1, lines 15-20), comprising: a central elastomer component (32, Fig 6); a plurality of agent components (31, Fig 6) comprising a therapeutic agent or a salt thereof (Col 8, lines 13-15), wherein each of the plurality of carrier polymer-agent components is an elongate member comprising a proximal end (end connected to the central elastomer component 32), a distal end (end furthest from the central elastomer component 32), and an outer surface therebetween; wherein the proximal end of each elongate member is attached to the central elastomer component and projects radially from the central elastomer component, each elongate member having the distal end not attached to the central elastomer component and located at a larger radial distance from the central elastomer component than the proximal end (See Fig 7); wherein the gastric residence system has a compacted form when within a container (33, Fig 6) that provides a constraining force (See Fig 6), and is suitable for administration orally or through a feeding tube in the compacted form (Col 4, lines 21-29); and has an uncompacted form resulting from elastic recoil of the gastric residence system when released from the constraining force provided by the container in the stomach of the patient (See Fig 7) (Col 4, lines 21-29); wherein the gastric residence system is configured to be retained in the stomach for a period of at least about 24 hours (Col 9, lines 30-32); and wherein the gastric residence system is configured to release a therapeutically effective amount of the therapeutic agent or the salt thereof over at least a portion of the period in which the gastric residence system is retained in the stomach (Col 4, lines 50-54).
Laby is silent regarding the central elastomer component is mono- concave, bi-concave, concavo-convex, or toroidal; and there being at least three carrier polymer-agent components comprising a carrier polymer and a therapeutic agent or a salt thereof.
Sonobe teaches a gastric residence system for administration to a stomach of a patient, comprising an central elastomer component (A, Fig 6); a plurality of at least three carrier polymer-agent components (B, Fig 6) comprising a carrier polymer (Page 2, line 52- Page 3, lines 4) and a therapeutic agent or a salt thereof (Page 5, line 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agent components disclosed by Laby to have three carrier polymer-agent components with a Y-shape configuration comprising a carrier polymer and a therapeutic agent or a salt thereof as disclosed by Sonobe in order to have a device shaped so as not to hinder passage of food in the stomach and be usable with all drugs which are absorbed through the digestive tract (Abstract; Page 5, lines 27-31).
The modified invention of Laby and Sonobe discloses all of the elements of the invention as discussed above, however, it is silent regarding the central elastomer component is mono-concave, bi-concave, concavo-convex, or toroidal.
Abbate teaches a self-expandable system having a central component (202, Fig 2C) that is concavo-convex (See Fig 2C) and a plurality of agent components (204, Fig 2C) (Para 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the central elastomer component disclose by Laby and Sonobe to be a concavo-convex shape as taught by Abbate in order to have a system with a desirable distribution of stresses throughout the device when one or more forces are applied (Para 0041, lines 1-7).
Regarding claim 73, the method invention of Laby, Sonobe, and Abbate discloses all of the elements of the invention as discussed above. The modified invention further discloses a first portion (portion of the tab closest to the elastomer A, Fig 6b) of each intercomponent anchor (See annotated Fig 6b below -Sonobe) is located within the central elastomer component (A, Fig 6b -Sonobe) (since the intercomponent anchor is formed with the elastomer, the first portion is within the elastomer), and a second portion (portion of the tab furthest from the elastomer A, Fig 6b) of each intercomponent anchor is located within a corresponding segment of linker (C, Fig 6c), wherein each corresponding segment of linker is also attached directly or indirectly to a corresponding one of the elongate members (Page 3, lines 25-29).

    PNG
    media_image2.png
    254
    279
    media_image2.png
    Greyscale

Claims 2 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Laby (US 3844285) in view of Sonobe (EP 0415671) and further in view of Abbate (US 2011/0125091). *alternate rejection of claim 2 to teach the elements of claim 8*
Regarding claim 2, the modified invention of Laby, Sonobe, and Abbate discloses all of the elements of the invention as discussed above. 
Sonobe teaches an additional embodiment (Fig 5) wherein the intercomponent anchors are tabs integrally formed with the carrier polymer-agent components B (as seen in annotated Fig 5 below) such that a first portion (portion of the tab furthest from the carrier polymer-agent component B, Fig 5) of each intercomponent anchor (See annotated Fig 5 below) is located within the elastomer (See Fig 5c; Page 3, lines 22-24), and a second portion (portion of the tab closest to the carrier polymer-agent component B, Fig 5) of each intercomponent anchor is located within: c) a corresponding one of the elongate members (since the intercomponent anchor is formed with the elongate members, the second portion is within the elongate members).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the intercomponent anchor integral with the elastomer with an intercomponent anchor integral with the elongate members since Sonobe teaches the two intercomponent anchors could be used to achieve the same result of adhering the elastomer and elongate members to one another (Page 4, lines 4-8) and thus were art-recognized equivalents at the time the invention was made. It has been held that substituting parts of an invention involves only routine skill in the art.

    PNG
    media_image3.png
    409
    462
    media_image3.png
    Greyscale

Regarding claim 8, the modified invention of Laby, Sonobe, and Abbate further discloses the elastomer (A, Fig 3a -Sonobe) is overmolded over the first portions of the intercomponent anchors (See annotated Fig 5 above -Sonobe) (Page 3, lines 22-24 -Sonobe).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Laby (US 3844285) in view of Sonobe (EP 0415671) and further in view of Abbate (US 2011/0125091) and further in view of Bromberg (US 2002/0022048).
Regarding claim 5, the modified invention of Laby, Sonobe, and Abbate discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the linker comprises hydroxypropyl methyl cellulose acetate succinate (HPMCAS) and polycaprolactone (PCL); or wherein the linker comprises poly(lactic-co-glycolic acid) (PLGA). 
Bromberg teaches using poly(lactic-co-glycolic acid) (PLGA) in the construction of a drug delivery residence system (Para 0026; Para 0030). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linker disclosed by Laby, Sonobe, and Abbate to comprise PLGA in order to have a linker wherein the degradation can be controlled over a wide range of conditions and rate (Para 0030).
Regarding claim 7, the modified invention of Laby, Sonobe, Abbate and Bromberg discloses the linker (C, Fig 6c –Sonobe modified by Bromberg to include PLGA) further comprises a plasticizer selected from the group consisting of triacetin, triethyl citrate, tributyl citrate, poloxamers, polyethylene glycol, polypropylene glycol, diethyl phthalate, dibutyl sebacate, glycerin, castor oil, acetyl triethyl citrate, acetyl tributyl citrate, polyethylene glycol monomethyl ether, sorbitol, sorbitan, a sorbitol-sorbitan mixture, and diacetylated monoglycerides (“triacetin,….,triethyl citrate”, Page 4, lines 33-48 -Sonobe). Sonobe’s plasticizer can be mixed with a linker material like that taught by Bromberg to further control the degradation of the linker (Para 0030 –Bromberg).
Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Laby (US 3844285) in view of Sonobe (EP 0415671) and further in view of Abbate (US 2011/0125091) and further in view of DiCesare (US 2013/0131637).
Regarding claim 70, the modified invention of Laby, Sonobe, and Abbate discloses the central elastomer component (32, Fig 7 -Laby as modified by Sonobe to have 3 carrier polymer-agent components) comprises a plurality of branches equal in number to the plurality of at least three carrier polymer-agent components (B, Fig 3a –Sonobe) (See Fig 6c –Sonobe), however, Sonobe is silent regarding the elastomer further comprises webbing between the plurality of branches. 
DiCesare teaches a residence system wherein a main body (600, Fig 6B) comprises webbing (620, Fig 6B) between a plurality of branches (602, Fig 6B) (Para 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the central elastomer component disclosed by Laby, Sonobe, and Abbate to have webbing as taught by DiCesare in order to have a gastric residence system that can be better retained in the retention shape (Para 0029).
Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Laby (US 3844285) in view of Sonobe (EP 0415671) and further in view of Abbate (US 2011/0125091) and further in view of Menachem (US 10485758).
Regarding claim 74, the modified invention of Laby, Sonobe, and Abbate discloses all of the elements of the invention as discussed above, however, is silent regarding at least one of a first portion or a second portion of the intercomponent anchor comprises a knob shape, and the first portion is located within the central elastomer component.
Menachem teaches and intercomponent anchor (58, Fig 15) wherein a second portion (proximal end of intercomponent anchor 58, Fig 15) comprises a knob shape (Col 31, lines 2-6; Knob is defined in Merriam-Webster Dictionary as “a rounded protuberance” and thus the bulbous member 58 can be interpreted as knob shaped or rounded), and the first portion is located within the shape memory component (56, Fig 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intercomponent anchor disclosed by Laby, Sonobe, and Abbate to instead be knob-shaped as taught by Menachem in order to have a releasabe engagement between the elastomer comment and elongate members that allows for disassembly of the device to ease the release from the stomach aster a predetermined time period (Col 7, lines 14-29; Col 31, lines 2-12).
Response to Arguments
Applicant’s arguments regarding Marco failing to teach a central elastomer component have been fully considered but are moot in view of the current rejection that relies on Laby, Sonobe, and Abbate to teach the amended claim limitation.
Applicant’s argument regarding Laby and Sonobe failing to teach a mono-concave, bi-concave, concavo-convex, or toroidal central elastomer component have been fully considered but are moot in view of the current rejection that relies on Abbate to teach the shape.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783   
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783